Case 1:21-cv-00583-KLM Document 4 Filed 02/26/21 USDC Colorado Page 1 of 14




                                                      DATE FILED: January 22, 2021 5:18 PM
                                        FILING ID: B34734CF58EF8
DISTRICT COURT, CITY AND COUNTY OF DENVER,
STATE OF COLORADO                       CASE NUMBER: 2021CV30252

1437 Bannock Street
Denver, Colorado 80202

Plaintiffs: NICOLE WALTERS as an individual,
NICHOLAS WALTERS as an individual, and SHARI
WALTERS as the personal representative of the Estates of
Jill and Michael Walters

v.

Defendants: CWRV TRANSPORT, LLC, an Indiana
Limited Liability Company, BINGO                              ▲COURT USE ONLY▲
TRANSPORTATION, INC. d/b/a WAVE EXPRESS, an
Indiana Corporation, MARION SCHROCK, an individual;
and PAULINE SLABAUGH, an individual                        Case No.:
______________________________________________
Attorneys for Plaintiffs                                   Division/Ctrm:
SWEETBAUM SANDS ANDERSON PC
Alan D. Sweetbaum, Esq. #13491
1125 Seventeenth Street, Suite 2100
Denver, Colorado 80202
Phone No.: (303) 296-3377
Email:        asweetbaum@sweetbaumsands.com


THE DAN CAPLIS LAW FIRM, LLC
Daniel J. Caplis, #13171
Babar Waheed, #38273
Plaza Tower One Penthouse
6400 South Fiddler’s Green Circle, Suite 2200
Greenwood Village, CO 80111
Telephone: 303-770-5551
Fax: 303-770-5552
dan@caplislaw.com
bw@caplislaw.com

                           COMPLAINT AND JURY DEMAND

       Plaintiffs, Nicole Walters, Nicholas Walters, and Shari Walters as Personal
Representative, through counsel, for their Complaint, state:



                                        EXHIBIT B
Case 1:21-cv-00583-KLM Document 4 Filed 02/26/21 USDC Colorado Page 2 of 14




                                        BACKGROUND

        On June 30, 2017, Jill Walters, Michael Walters, Nicholas Walters (“Nicholas”), and
Nicole Walters (“Nicole”) were traveling together as a family on I-76 in Colorado. The agent for
CWRV Transport LLC (“CWRV”), Mark Bollinger, crashed the CWRV pickup truck into the
back of a stopped vehicle at 70 miles mph. Inside the stopped vehicle were Jill Walters, Michael
Walters, their two dogs and their two children Nicole Walters and Nicholas Walters. The two
dogs were killed instantly. Both parents were fatally injured and Nicole and Nicholas were
seriously injured. Nicholas, Nicole, and the Estates of Jill and Michael Walters filed suit against
CWRW and others, seeking damages for wrongful death and negligence, among other claims.
Following trial, judgment was entered against CWRV in favor of Nicholas, Nicole, and the
Estates of Jill and Michael Walters in the total amount of $21,580,852.92. The judgment
remains largely unsatisfied.

                                           PARTIES

        1.      Michael Don Walters and Jill M. Walters (“Mr. and Ms. Walters”) are the parents
of Plaintiffs Nicole and Nicholas Walters. Mr. and Mrs. Walters both died as a result of injuries
sustained in an automobile crash on June 30, 2017. Mr. and Mrs. Walters are parties to this
action through their estate.

       2.      Plaintiff Shari Walters is the personal representative of the Estates of Mr. and Ms.
Walters.

       3.      Nicole is the surviving adult daughter and an heir of Mr. and Ms. Walters.

       4.      Nicholas is the surviving adult son and an heir of Mr. and Ms. Walters.

        5.       Defendant CWRV Transport, LLC (“CWRV”) is a voluntarily dissolved Indiana
limited liability company.

       6.     Bingo Transportation, Inc. (“Bingo” or “Wave”) is an Indiana for-profit
Corporation. Its principal place of business is 65856 U.S. 33 East, Goshen, Indiana, 46526.
Bingo does business as Wave.

                                VENUE AND JURISDICTION

       7.      Jurisdiction is proper in this Court pursuant to CRS § 13-1-124(1)(a) and (1)(b).

     8.    Judgment against Defendants was entered in Colorado (see Colorado case number
2017CVV33744).

       9.     The motor vehicle tort which is the subject of the aforementioned lawsuit
occurred in Colorado.

                                             2
Case 1:21-cv-00583-KLM Document 4 Filed 02/26/21 USDC Colorado Page 3 of 14




       10.    Bingo did, and continues to do, business in Colorado.

        11.     Paragraphs 8 through 10 support Colorado’s exercise of jurisdiction. See Von
Palffy-Erdoed v. Bugescu, 708 P.2d 816 (Colo. App. 1985)(holding that a combination of
transacting business in Colorado and injury in Colorado by tortious action outside the state may
be sufficient contacts to support the exercise of long-arm jurisdiction).

        12.    “CUFTA’s purpose is to protect a debtor’s estate from certain depletions that
prejudice the debtor’s unsecured creditors . . . by establishing that a transfer is fraudulent, a
creditor may be entitled to remedies, including avoiding the transfer “to the extent necessary to
satisfy the creditor’s claim.” CB Richard Ellis, Inc. v. CLGP, LLC, 251 P.3d 523, 529 (Colo.
App. 2010)(citing § 38-8-108(1)(a), and Leverage Leasing Co. v. Smith, 143 P.3d 1164, 1167
(Colo. App. 2006). That is, the purpose of CUFTA is to protect creditors. Where transfers occur
outside Colorado, the transfers cause detrimental consequences within Colorado and CUFTA
applies.

       13.    Upon information and belief, Defendants are nonresidents of this state, making
venue proper under C.R.C.P. 98(c)(1).

                                GENERAL ALLEGATIONS

      14.    CWRV was a transportation business that transported recreational vehicles and
motorhomes from the factory to the sales outlets where they will be sold directly to consumers.

        15.    CWRV was the main transportation carrier for Freedom Roads, LLC. Freedom
Roads is either the owner or has an ownership interest or operates Camping World Holdings, Inc.
(hereafter referred to as Camping World). Camping World manufactures and/or sells
recreational vehicles. Camping World accounted for approximately 95% of CWRV’s revenue.

        16.   CWRV hired drivers to deliver Camping World’s RV’s. The average number of
drivers employed by CWRV was between 450 and 490. The highest number employed was 550.

      17.   Marion Schrock (“Schrock”) was CWRV’s Chief Executive Officer. Schrock
owned 100% of CWRV.

        18.   In September 2019, CWRV employed approximately 20 people in addition to its
drivers.

       19.    CWRV’s 2018 gross revenue was $62,947,014. Virtually all of this revenue was
generated from Camping World.

        20.    Mark Bollinger, one of CWRV’s drivers, was involved in the crash that fatally
injured Mr. and Ms. Walters on I-76 in Colorado. This crash occurred while Mr. Bollinger was
in the course of a round trip delivery on behalf of CWRV.

                                            3
Case 1:21-cv-00583-KLM Document 4 Filed 02/26/21 USDC Colorado Page 4 of 14




       21.     As a result of the crash, Mr. Bollinger and CWRV were sued by Nicolas, Nicole,
and the Estates of Mr. and Mrs. Walters. The lawsuit was filed on October 6, 2017.

       22.     On September 23, 2019, after a jury trial, a jury entered a verdict against CWRV
and other defendants.

       23.    In early October 2019, less than two weeks after the jury award, CWRV stopped
doing business and began the process of winding up its business purportedly in accordance with
Indiana law.

        24.     On November 22, 2019, an amended order of judgment was entered against
Defendants Mark Bollinger and CWRV Transport LLC, jointly and severally i) for the Estate of
Jill Walters in the amount of $641,873.84 in principal, plus pre-and post-judgment interest
through October 2, 2019 in the amount of $134,482.07, for a total of $776,355.91; ii) for the
Estate of Michael Walters in the amount of $44,714.96 in principal, plus pre- and post-judgment
interest through October 2, 2019 in the amount of $9,592.95, for a total of $54,307.91; iii) for
Nicole Walters and Nicholas Walters for the death of their parents in the amount of $14,396,775,
plus pre- and post-judgment interest through October 2, 2019 in the amount of $3,026,683.42,
for a total of $17,423,458.43; iv) for Nicole Walters in the amount of $1,608,010, plus pre- and
post-judgment interest through October 2, 2019 in the amount of $346,314.53, for a total of
$1,954,324.53, and v) for Nicholas Walters in the amount of $1,129,210, plus pre- and post-
judgment interest through October 2, 2019 in the amount of $243,196.14, for a total of
$1,372,406.14. The total amount of the judgment was $21,580,852.92.

       25.    The judgment remains mostly unsatisfied with approximately $3,500,000 paid to
date. The unpaid portion of the judgment is accruing interest at 8% per annum.

       26.    The judgment was domesticated in Indiana on January 7, 2020.

       27.     Subsequent to the entry of the amended judgment, Plaintiff’s counsel commenced
post-judgment proceedings in Colorado and Indiana. The discovery conducted included
depositions of CWRV through its owner and designee Marion Schrock (“Schrock”), Bingo, Rob
Jackson (“Jackson”), Pauline Slabaugh (“Slabaugh”), Richard Masson (“Masson”), Rhonda
Rowe, Chris Johnson (representative of Camping World), Matthew Wagner, (representative of
Camping World) Thomas Eby (Information Technology Specialist at CWRV), and Barry Hall,
(CWRV’s accountant).

      28.     Bingo was created by Schrock on July 30, 2009. Schrock owns 100% of
Bingo.

      29.  While the litigation was pending, Schrock purchased the assets of Wave
Express. On February 7, 2018, Dorian Carpenter and Anita Carpenter, on behalf of
Wave Express, signed a Letter of Intent from Marion Schrock on behalf of a company


                                           4
Case 1:21-cv-00583-KLM Document 4 Filed 02/26/21 USDC Colorado Page 5 of 14




owned by Schrock, which at the time of the LOI was not created, to purchase the assets
of Wave Express. The transaction closed in May 2018.

       30.    At that time Bingo acquired the assets of Wave. Wave did very little business and
had very few revenues until 2019. Until 2019 it generated revenues of approximately $3 million
per year.

         31.  On August 1, 2019, the month before the verdict, representatives from CWRV,
including Schrock and CWRV’s President, Jackson, attended a meeting with Camping World in
Illinois.

       32.    Following the verdict, Jackson resigned from CWRV on October 3, 2019. His
resignation was effective October 11, 2019. In his resignation letter, Jackson stated that
Camping World had stated at the August 1, 2019 meeting that it intended to move its business
from CWRV. Camping World denies this was ever stated or intended.

        33.    On October 12, 2019, the day after his resignation was effective, Jackson assumed
the role of Vice President at Wave. In reality, he took control of Wave.

      34.    Wave’s President at that time was Masson. At the time Jackson joined Wave,
Wave had 3 employees and approximately 70 drivers.

       35.    Before Jackson joined Wave, Wave generated about $3 million per year in
revenues. Its major customer had given notice that it was terminating its relationship so its
revenues were expected to decrease significantly.

      36.    Schrock met with Camping World in early October 2019 in Illinois. At the
meeting Schrock and Camping World’s representatives discussed moving all of Camping
World’s business to Wave.

       37.    Richard Masson has been the President of Bingo since May 22, 2018.

     38.     Immediately after CWRV shut down, Masson sent a rate proposal to Camping
World. The terms offered were the same as CWRV’s proprietary terms.

       39.    Camping World accepted Wave’s rate proposal.

      40.   Approximately three weeks after Masson sent the rate proposal, Camping World
gave Wave their first load.

        41.     The morning of October 12, 2019, his first day of Jackson’s employment with
Wave, Schrock gave Jackson a list of all of the drivers working for CWRV. The list contained
the drivers’ cell phone numbers and contact information.



                                           5
Case 1:21-cv-00583-KLM Document 4 Filed 02/26/21 USDC Colorado Page 6 of 14




        42.    The drivers list was CWRV’s proprietary property. Nevertheless, Schrock shared
it with Jackson for the purpose of recruiting CWRVs drivers to drive for Wave.

       43.    Jackson began to actively solicit CWRV’s drivers to drive for Wave.

       44.    Immediately after assuming his new role at Wave, Jackson reached out to CWRV
employees to offer them employment at Wave in capacities similar to, or in some cases identical
to what they were doing at CWRV.

        45.     By Wednesday, October 16, 2019, Wave’s recruiting department had received
over 350 new applications from CWRV’s drivers. This was a direct result of Jackson’s
recruiting efforts.

       46.    Vehicles cannot be leased to multiple carriers. Before joining Wave, a contractor
would be required to de-lease from his or her current carrier.

        47.   No contractor would join Wave unless they were sure that Wave had sufficient
business to keep them busy because the rule against being leased to multiple carriers would
preclude them from driving and earning income from a different carrier while Wave ramped up
its business.

      48.     Jackson also began to solicit CWRV’s employees to work for Wave. According
to Rhonda Rowe (“Rowe”), a former employee of Wave, Bingo went from employing 3
employees to 20 employees over one weekend.

      49.    After CWRV employees began working at Wave, the staff had regular morning
meetings where they would discuss questions they could anticipate being asked and how to
answer them, including what to say and what not to say about Wave’s relationship with CWRV.

   50.        Jackson specifically instructed Wave’s employees to say that Wave is unrelated to
CWRV.

     51.    According to Rowe, Masson told her he had destroyed all records of Wave which
would show a relationship to CWRV.

       52.   Camping World representatives conflated CWRV with Wave in emails, showing
that Camping World’s understanding was the Wave is the successor entity to CWRV. For
example, Carol Colaizzi, an employee of Camping World, stated in an October 18, 2019 email:

              Be it CWRV or Wave, these are two hail damaged units that need
              to be picked back and taken over to Kim for PDI. Can you help
              out with these two?

       53.    In a separate email, Ms. Colaizzi asks


                                           6
Case 1:21-cv-00583-KLM Document 4 Filed 02/26/21 USDC Colorado Page 7 of 14




              are you transitioning to Wave reporting? If so, I would really
              appreciate it if I can get the old CWRV for this morning.

     54.     On October 21, 2019, Michelle Clevenger, a prior employee of CWRV now at
Wave, replied to Katie Kowalski at Camping World who inquired about orders.

              forward them to orders@waverv.com . . .Not CWRV orders email.

      55.   Brittany Braun, Ashley Dailey, and Shelly Seely all worked at CWRV and now
work for Wave.

       56.    On October 25, 2019, Scott Burchett at Camping World asked Jackson.

              will you be setting up an online live tracking website like we had
              at CWRV.

              Jackson replied affirmatively.

       57.   On December 13, 2019, Rosa Ramirez, an employee at Camping World, emailed
Brittany Braun, Claims Manager at Wave

              just to clarify CWRV Transports is now WAVE which is you,
              correct? I have another claim I sent yesterday and I just to ensure
              it got to the correct place.

       58.     On October 18, 2019, CWRV sent an invoice to Camping World for Purchase
Order no. 702547. The amount billed was $1,077.88. On December 16, 2019, Wave Express
billed Camping World the identical amount, also for purchase order 702547. The invoices were
identical for the same work.

      59.     But for the foregoing, it would not have been possible to get Wave up and
operating as fast as it did for Wave’s management team’s access to CWRV’s platforms,
software, procedures, employees, drivers, and the relationship with Camping World.

      60.     All of the Camping World business of CWRV is now being handled by Wave.
This business generates approximately $70 million per year in revenue.

       61.    In October 2019 and in response to the verdict against it in the litigation, CWRV
voluntarily wound up its business.

      62.     After CWRV shut down, millions of dollars in revenue were received by CWRV
from Camping World. This money was used to pay creditors when it should have instead gone
to pay Plaintiff’s judgment. CWRV paid all creditors in full except Plaintiffs who were paid
$1.8 million.


                                           7
Case 1:21-cv-00583-KLM Document 4 Filed 02/26/21 USDC Colorado Page 8 of 14




       63.     In November 2019, Pauline Slabaugh began working for Wave.

        64.    Subsequent to CWRV’s winding up, Schrock and Slabaugh paid creditors,
including payments to multiple companies owned by Schrock. These payments were made to
the exclusion of Plaintiffs, who were judgment creditors of CWRV by that time.

        65.     Slabaugh made the decision to pay creditors of CWRV and not to pay the
Plaintiff’s on her own accord.

        66.    In addition to paying creditors, Marion Schrock took distributions from CWRV in
lieu of paying Plaintiff’s judgment. The distributions were in excess of $1 million. Distributions
were taken after the lawsuit was filed and in some cases after the judgment was entered.

        67.    CWRV paid $300,000 to their insurance company after judgment was entered
against it.

        68.    In November 2019, Slabaugh and Schrock directed CWRV to pay $37,737 for
CWRV’s telephone bill, trash removal fee, utilities, repair and maintenance costs, fleet safety
fees, office equipment storage fees, medical expenses, and advertising fees. These expenses
were paid subsequent to Plaintiff’s judgment and after CWRV had shut down its business.

       69.     Schrock directed that its counsel, Yoder Ainlay, be paid more than $10,000.00
and that it’s accountant be paid as well. This, too, is money that could have gone to pay
Plaintiff’s judgment but was not.

       70.     Marion Schrock owns Locke Construction.

       71. Locke Construction had a maintenance agreement that required it to maintain all
of CWRV’s yards and buildings. CWRV paid Locke Construction a $10,000.00 monthly
retainer.

      72.   CWRV paid their $10,000.00 monthly retainer to Locke Construction in
September and October 2019, after they were aware of and obligated to pay Plaintiff’s
judgment.

      73.    Marion Schrock owns HTIW Properties, LLC.             HTIW Properties, LLC does
business as Queen B Storage.

       74.     HTIW Properties, LLC owns the real estate to whom CWRV pays rent.

       75.     CWRV paid $21,000.00 in monthly rent to HTIW Properties.

       76.     CWRV paid their monthly rent to HTIW after judgment was entered against it.

       77.     Marion Schrock owns HPC Properties.

                                            8
Case 1:21-cv-00583-KLM Document 4 Filed 02/26/21 USDC Colorado Page 9 of 14




          78.   HPC Properties owns the CWRV corporate offices.

          79.   CWRV pays approximately $33,000 in monthly rent to HPC Properties.

      80.       CWRV paid their monthly rent to HPC Properties after judgment was entered
against it.

      81.     Marion Schrock directed that CWRV pay Wave approximately $140,000 in
October 2019. This was paid subsequent to the entry of judgment against CWRV and instead
should have been paid to Plaintiffs.

                         FIRST CLAIM FOR RELIEF
  (Fraudulent Transfer under CUFTA against Bingo d/b/a Wave Transportation)

          82.   Plaintiff incorporates Paragraphs 1 through 81 above as though fully set forth
herein.

       83.      The judgment against CWRV, which was in excess of $20,000,000, made CWRV
insolvent.

          84.   Schrock knew CWRV was insolvent at the time he wound up the company.

       85.   Despite knowing the CWRV was insolvent, Schrock directed CWRV to pay debts
owed to companies owned by him and to pay him a distribution.

      86.     Schrock undertook his actions with the intent to defraud Plaintiffs, who are
judgment creditors of CWRV.

        87.    CWRV’s drivers list, which was the property of CWRV, was given to Bingo with
the intent of having Bingo solicit CWRV’s drivers and restarting CWRV under the trade name
Wave Transportation.

        88.     Most of CWRV’s employees now work at Bingo in the same, or similar capacities
as they did at CWRV.

      89.     Overnight, Bingo went from a company that had just lost its largest client to a
company that was generating approximately $70,000,000 per year in revenue. This would not
have been possible but for CWRV’s largest customer Camping World, its drivers, and its
employees all moving to Bingo.

      90.    These actions constitute a fraudulent transfer to a present creditor pursuant to
CRS § 38-8-106(2).



                                           9
Case 1:21-cv-00583-KLM Document 4 Filed 02/26/21 USDC Colorado Page 10 of 14




                             SECOND CLAIM FOR RELIEF
   (Alternatively, Fraudulent Transfer under Indiana Uniform Fraudulent Transfer Act
                        against Bingo d/b/a Wave Transportation)

          91.    Plaintiff incorporates Paragraphs 1 through 90 above as though fully set forth
herein.

       92.       The judgment against CWRV, which was in excess of $20,000,000, made CWRV
insolvent.

          93.    Schrock knew CWRV was insolvent at the time he would up the company.

       94.   Despite knowing the CWRV was insolvent, Schrock directed CWRV to pay debts
owed to companies owned by him and to pay him a distribution.

      95.     Schrock undertook his actions with the intent to defraud Plaintiffs, who are
judgment creditors of CWRV.

        96.    CWRV’s drivers list, which was the property of CWRV, was given to Bingo with
the intent of having Bingo solicit CWRV’s drivers and restarting CWRV under the trade name
Wave Transportation.

        97.     Most of CWRV’s employees now work at Bingo in the same, or similar capacities
as they did at CWRV.

       98.     Overnight, Bingo went from a company that had just lost its largest client to a
company that was generating $70,000,000 per year in revenue. This would not have been
possible but for CWRV’s largest customer Camping World, its drivers, and its employees all
moving to Bingo.

          99.    These actions constitute a fraudulent transfer to Indiana Code Ann. § 32-18-2 et
seq.

                                THIRD CLAIM FOR RELIEF
                 (Successor Liability against Bingo d/b/a Wave Transportation)

          100.   Plaintiff incorporates Paragraphs 1 through 99 above as though fully set forth
herein.

    101. Schrock sought to purchase the assets of Wave in anticipation of a verdict against
CWRV that would make CWRV insolvent.

          102.   A verdict in excess of $20,000,000 was entered against CWRV in September
2019.

          103.   In October 2019, CWRV began the process of winding up its business.
                                          10
Case 1:21-cv-00583-KLM Document 4 Filed 02/26/21 USDC Colorado Page 11 of 14




      104. Less than two weeks after voluntarily resigning from CWRV, Rob Jackson
assumed the role of Vice President at Wave.

    105. Contemporaneous with his employment at Wave, Jackson began soliciting
CWRV’s prior employees.

       106. Of the 20 employees at CWRV, 18, or 90%, became employed by Wave in the
same or similar capacity.

         107. Schrock gave Jackson CWRV’s list of drivers.          Jackson immediately began
soliciting those drivers to drive for Wave.

       108.      Hundreds of CWRV’s drivers began driving for Wave only weeks after CWRV
shut down.

        109. Masson, Wave’s President, sent Camping World a rate proposal that was nearly
identical to the same terms offered to Camping World by CWRV.

          110.   Camping World accepted Wave’s rate proposal.

       111. In less than a month, Wave went from having minimal revenues to generating
millions of dollars a month in revenue from Camping World alone.

       112. The same employees, many of the same drivers, and the same customer on the
same terms establish that Wave is the successor entity to CWRV.

                              FOURTH CLAIM FOR RELIEF
                 (Fraud against Marion Schrock and CWRV Transport, LLC)

          113.   Plaintiff incorporates Paragraphs 1 through 112 above as though fully set forth
herein.

         114. CWRV misrepresented the truth when it said that it would wind up its business.
In fact, CWRV is now doing business under the trade name of Wave Express.

      115. This is a material fact because but for CWRV’s alleged winding up, Plaintiff’s
judgment, or a substantial part of it, would have been paid.

       116. CWRV intended to move its business to Wave Express so that it could avoid
paying the verdict that was entered against it.

       117. As a result of CWRV’s actions, Plaintiffs’ judgment has gone unpaid and they
have been forced to file this lawsuit.


                                            11
Case 1:21-cv-00583-KLM Document 4 Filed 02/26/21 USDC Colorado Page 12 of 14




                                 FIFTH CLAIM FOR RELIEF
                              (Indiana Law regarding Winding Up)

          118.   Plaintiff incorporates Paragraphs 1 through 117 above as though fully set forth
herein.

        119. Pursuant to Indiana Code Ann. § Ind. Code Ann. § 23-18-9-6, upon the winding
up of an Indiana Limited Liability Company, assets must be distributed to creditors before being
distributed to members. CWRV violated this law when it made distributions to Marion Schrock
and companies owed or controlled by him after judgment was entered against it.

       120. Pursuant to Ind. Code Ann. § 23-18-9-8, a dissolved limited liability company
must notify known claimants in writing of the dissolution at any time after the dissolution
through a formal notice process. That notice was never given to the Walters.

        121. CWRV’s actions precluded the Walters from asserting a claim against CWRV as
part of the winding up process.

          122.   Schrock and his companies must disgorge the distributions and payments made to
them.

                                SIXTH CLAIM FOR RELIEF
                          (Conspiracy against Schrock and Slabaugh)

          123.   Plaintiff incorporates Paragraphs 1 through 122 above as though fully set forth
herein.

        124. A transfer in violation of CUFTA is a legal wrong which will support a
conspiracy claim. See Double Oak Const. v . Cornerstone Dev. International, LLC, 97 P.3d 140
(2004).

       125. Schrock and Slabaugh acted in concert to pay existing creditors, including
multiple businesses owned by Schrock himself, before paying Plaintiff’s judgment.

        126. Schrock and Slabaugh made this decision with the intent not to pay Plaintiff’s
their judgment.

        127. As a result of Schrock and Slabaugh’s actions, Plaintiffs’ judgment has gone
largely unpaid and this lawsuit was filed to obtain access to assets that otherwise would have
been used to satisfy the judgment.

          128.   Schrock and his companies must disgorge the distributions and payments made to
them.



                                            12
Case 1:21-cv-00583-KLM Document 4 Filed 02/26/21 USDC Colorado Page 13 of 14




                               SEVENTH CLAIM FOR RELIEF
                 (Aiding and Abetting a Conspiracy against Schrock and Slabaugh)

          129.    Plaintiff incorporates Paragraphs 1 through 128 above as though fully set forth
herein.

         130. “One who is present, encouraging, aiding, abetting, or assisting, or who is ready
to aid, abet, or assist the other in the perpetration or commission of the offense, is a guilty
[civil conspiracy] participant, and in the eye of the law is equally guilty with the one who does
the [unlawful] act.” Nelson v. Elway, 908 P.2d 102, 113 (Colo. 1995).

       131. Schrock and Slabaugh acted in concert to pay existing creditors, including
multiple businesses owned by Schrock himself, before paying Plaintiff’s judgment.

        132. Schrock and Slabaugh made this decision with the intent not to pay Plaintiff’s
their judgment.

        133. As a result of Schrock and Slabaugh’s actions, Plaintiff’s judgment has gone
largely unpaid and this lawsuit was filed to obtain access to assets that otherwise would have
been used to satisfy the judgment.

                                     DEMAND FOR JURY TRIAL

          Plaintiffs request a trial by jury on all issues so triable.

WHEREFORE, Plaintiffs request that judgment enter against Defendants as follows:

          A.     For judgment in favor of Plaintiff against Wave and Schrock for one and one half
                 times the value of the assets transferred from CWRV to Wave, pursuant to
                 CUFTA; or the Indiana fraudulent transfer statute.

          B.     For Plaintiffs’ attorneys fees and costs in pursuing enforcement of their rights
                 under CUFTA;

          C.     For judgment in favor of Plaintiff and against Wave, Schrock, and Slabaugh,
                 jointly and severally, for conspiring to fraudulently transfer CWRV’s assets to
                 Wave;

          D.     Alternatively, for attachment on the assets of CWRV in the possession of Wave
                 and/or Schrock;

          E.     For a declaration that Wave is the successor entity to CWRV and that Wave
                 succeeds to all of the obligations and liabilities of CWRV;



                                                 13
Case 1:21-cv-00583-KLM Document 4 Filed 02/26/21 USDC Colorado Page 14 of 14




      F.    For disgorgement of the assets transferred from CWRV to Wave and the
            appointment of receiver with respect to such assets;

      G.    For disgorgement of the distributions from CWRV to Schrock and companies
            owned or controlled by him;

      H.    For pre- and post-judgment interest as provided by Colorado law; and

      I.    For any other relief to which the Court deems just and proper.


                                              SWEETBAUM SANDS ANDERSON PC

                                              By:    /s/Alan D. Sweetbaum
                                              Alan D. Sweetbaum, #13491
                                              Attorneys for Plaintiffs



Plaintiffs’ Address:
7771 S. Huron Court
Littleton, CO 80120-8042




                                         14
